Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 6, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stawniak US5971129.
Claims 1 and 19. Stawniak discloses a variable speed moving walkway system comprising: at least two walkway modules (2, 3, 4, 5, 6), each having at least one belt (11, 14) moving at a different speed (7, 8, 9) from that of a linearly adjacent walkway module (Fig.1); and a transition system (at 10) positioned between the at least two walkway modules, the transition system having: a stationary wedge (10) positioned between the at least one belt of each walkway module (Fig.4); and at least one rotational brush (22) positioned in a gap formed between the stationary wedge and the at least one belt of each walkway module, respectively (Fig.4), wherein a rotational 

Claim 2. Stawniak discloses the at least one rotational brush is at least partially contained within a pocket of the stationary wedge, whereby only a radial portion of the at least one rotational brush is exposed outside of the stationary wedge (as shown in Figs.4 and 5).

Claim 3. Stawniak discloses the at least one rotational brush (22 of 20) is mechanically activated by a drive mechanism (denoted by 16.3) of the at least one belt of at least one of the at least two walkway modules (Fig.5).

Claim 5. Stawniak discloses an upper surface of the stationary wedge is positioned proximate to an exposed surface of the at least one belt of the at least two walkway modules, wherein the upper surface is positioned below the exposed surface of the at least one belt of the at least two walkway modules (as shown in Fig.4).

Claim 6. Stawniak discloses a roller interface (16) positioned interior of the at least one belt (14) for each of the at least two walkway modules, the roller interface having a plurality of rotatable rollers, wherein the at least one belt moves on at least a portion of the plurality of rotatable rollers (as illustrated in Fig.1).

Claim 16. Stawniak discloses a plurality of walkway modules (2, 3, 4, 5, 6), each having at least one movable belt (11, 14), wherein each of the plurality of walkway modules are positioned at least one of: immediately linearly adjacent or immediately laterally adjacent to another (Fig.1), and wherein the at least one movable belt of each walkway module of the plurality of walkway modules is moving at a different speed from the at least one movable belt of an immediately linearly adjacent and/or an immediately laterally adjacent walkway module (7, 8, and 9).

Claim 18. Stawniak discloses a transition system (denoted by 10) positioned between the at least two walkway modules (Fig.1).

Claims 9, 12, 13, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loder US5044485.
Claim 9. Loder discloses at least two walkway modules (2), each having at least one belt (20) moving at a different speed from that of a linearly adjacent walkway module (Col.3:22-24); and a transition T-bar (50) positioned between the at least two walkway modules, the transition T-bar having a riser positioned at least partially between the at least two walkway modules (shown in Fig.4) and a horizontal plate (11a) connected to an elevated end of the riser, wherein the horizontal plate is positioned below a surface of the belt of each walkway module (Fig.4).

Claim 12. Loder discloses a bracket connected to the riser, wherein the bracket is affixable to a wall positioned proximate to the at least two walkway modules (shown in Fig.2).

Claim 13. Loder discloses a roller (Fig.2) interface positioned interior of the at least one belt (20) for each of the at least two walkway modules, the roller interface having a plurality of rotatable rollers (15 and 25), wherein the at least one belt moves on at least a portion of the plurality of rotatable rollers (as shown in Fig.2).

Claim 16. Loder discloses a plurality of walkway modules (2), each having at least one movable belt (20), wherein each of the plurality of walkway modules are positioned at least one of: immediately linearly adjacent or immediately laterally adjacent to another (Fig.2), and wherein the at least one movable belt of each walkway module of the plurality of walkway modules is moving at a different speed from the at least one movable belt of an immediately linearly adjacent and/or an immediately laterally adjacent walkway module (Col.3:22-24).

Claim 18. Loder discloses a transition system (denoted by 50) positioned between the at least two walkway modules (Fig.4).

Claim 20. Loder discloses the transition system has a transition T-bar (50) positioned between the at least two walkway modules, the transition T-bar having a riser positioned at least partially between the at least two walkway modules (shown in Fig.4) and a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stawniak US5971129 as applied to claim 1 above.
Claim 4. Stawniak is silent on a separated distance between the at least two walkway modules being less than 3 cm however it would have been obvious to one having ordinary skill in the art before the filing date of the instant invention to provide the desired distance to avoid particles and debris from entering the gap. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Claims 7-8. Stawniak discloses a stationary interface having a substantially planar surface (surface guide roller 34 or 35 is attached to in Fig.5), wherein the at least one belt moves on at least a portion of the substantially planar surface (Fig.5) but is silent the stationary interface being low friction composed of at least one of: In re Leshin, 125 USPQ 416.

Claims 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loder US5044485 as applied to claims 9 and 16 above.
Claims 14-15. Loder discloses a stationary interface having a substantially planar surface (26), wherein the at least one belt moves on at least a portion of the substantially planar surface (Fig.3) but is silent the stationary interface being low friction composed of at least one of: polytetrafluoroethene (PTFE), stainless steel, a metallic compound, and/or a plastic. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide a low friction surface such as a stainless steel for smooth movement and longevity of the belt, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 17. Loder is silent on a separated distance between the at least two walkway modules being less than 3 cm however it would have been obvious to one having ordinary skill in the art before the filing date of the instant invention to provide the desired distance to avoid particles and debris from entering the gap. Furthermore, it has .  

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning a rubberized scrapper band positioned overlying an upper surface of the horizontal plate which the prior art teaches away from, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633